[Cite as State v. Davic, 2021-Ohio-131.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                        No. 19AP-579
v.                                                 :                 (C.P.C. No. 10CR-6766)

Bradford S. Davic,                                 :                (REGULAR CALENDAR)

                 Defendant-Appellant.              :




                                           D E C I S I O N

                                     Rendered on January 21, 2121


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Seth L. Gilbert, for appellee.

                 On brief: Bradford S. Davic, pro se.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Defendant-appellant, Bradford S. Davic, appeals from a judgment of the
Franklin County Court of Common Pleas denying his "Motion to Vacate Void Plea
Agreement." For the following reasons, we affirm.
        {¶ 2} This court has reviewed appellant's case in four prior decisions authored by
four different judges. See State v. Davic, 10th Dist. No. 11AP-555, 2012-Ohio-952 ("Davic
I"), appeal not accepted, 132 Ohio St.3d 1482, 2012-Ohio-3334; State v. Davic, 10th Dist.
No. 15AP-1000, 2016-Ohio-4883 ("Davic II"), appeal not accepted, 147 Ohio St.3d 1508,
2017-Ohio-261; State v. Davic, 10th Dist. No. 17AP-354 (Dec. 26, 2017) (memorandum
decision) ("Davic III"); State v. Davic, 10th Dist. No. 18AP-569, 2019-Ohio-1320 ("Davic
No. 19AP-579                                                                                2

IV"), appeal not accepted, 156 Ohio St.3d 1478, 2019-Ohio-3148. From these decisions, we
extract the pertinent factual and procedural history of this case.
       {¶ 3} On April 13, 2011, appellant pled guilty to four counts of rape, one count of
importuning, and one count of gross sexual imposition. The guilty plea arose from a sexual
encounter appellant arranged with a 12-year-old girl. Based on his plea, the trial court
sentenced appellant to ten years to life on each of the four rape counts, eight years on the
importuning count, and five years on the gross sexual imposition count. The court ordered
the sentences for the four rape counts to be served consecutively to each other and
concurrently to the sentences on the importuning and gross sexual imposition counts.
Because the rape victim was less than 13 years old, the sentence on each of the rape counts
carried a lifetime of incarceration. Appellant's aggregate sentence was 40 years to life. The
trial court memorialized its judgment and sentence on May 24, 2011.
       {¶ 4} Appellant, through counsel, timely appealed his conviction and sentence,
arguing that (1) his guilty plea was not entered knowingly, voluntarily, and intelligently
because he misunderstood the terms of the plea agreement regarding his sentence, and
(2) the trial court abused its discretion by imposing consecutive sentences on the rape
counts. This court rejected both arguments, concluding that appellant failed to establish
that he did not understand the sentence he was facing when the trial court accepted his
guilty plea and that the trial court did not abuse its discretion in failing to merge the rape
offenses. Davic I at ¶ 7-11.
       {¶ 5} In November 2014, appellant, pro se, filed a motion to correct the May 24,
2011 sentencing entry to accurately reflect that the trial court had not advised him at the
plea hearing that he would be classified as a Tier III sex offender. Resolution of that motion
languished until 2017 due to changes in the common pleas bench.
       {¶ 6} Meanwhile, on August 6, 2015, appellant, pro se, moved for resentencing,
arguing that his sentence was void because the trial court failed to advise him at the
sentencing hearing that he would be (1) classified a Tier III sex offender, and (2) subject to
mandatory post-release control. The trial court denied the motion; appellant appealed.
This court affirmed, finding that because the trial court properly advised appellant of those
matters, his sentence was not void. Davic II at ¶ 5, 19, 24.
No. 19AP-579                                                                                   3

       {¶ 7} On April 26, 2017, the trial court denied appellant's November 2014 motion
to correct the judgment entry. Appellant appealed, arguing that the judgment entry was
never properly journalized because it failed to include his Tier III sex offender classification
and, as a result, the entry was not a final appealable order. Therefore, argued appellant,
this court lacked jurisdiction to consider his appeal in Davic I. We acknowledged that the
trial court did not expressly journalize appellant's sex offender classification; however, we
concluded that because appellant had been notified of said classification at the sentencing
hearing, the failure to journalize it was not a substantive error. As such, the order was final
and correctible by nunc pro tunc entry. Davic III at ¶ 9-18. We further noted the trial
court's inaccurate statement in the judgment entry that appellant had been notified of his
sex offender classification during the plea hearing, when, in fact, the first mention of the
classification occurred at sentencing. Id. at ¶ 19. We found the error to be harmless given
appellant's failure to allege that he would not have entered into the plea agreement but for
the trial court's failure to provide him with notification at the plea hearing. However, we
remanded the matter to the trial court to issue a nunc pro tunc sentencing entry to
accurately reflect appellant's classification as a Tier III sex offender and remove the
inaccurate statement that the trial court advised him of that classification during the plea
hearing. Id. at ¶ 22.
       {¶ 8} The trial court issued a nunc pro tunc entry in accordance with our remand
order. On May 24, 2018, appellant filed a pro se motion asserting that the original
judgment entry of May 24, 2011 was not a final appealable order because the trial court
failed to impose separate sex offender classifications and terms of post-release control on
each of the counts for which he was convicted. Following the trial court's denial of that
motion, appellant argued on appeal that res judicata was inapplicable because the trial
court's errors rendered the original judgment entry void, making our decisions in Davic I,
II, and III legally invalid. This court found no error in the trial court's blanket notifications
regarding the sex offender classification and post-release control. We further found
"[appellant's] judgment of conviction is not void in whole or in part and thus there is no
effect to the validity of our prior appellate judgments concerning his sentence." Davic IV
at ¶ 16.
No. 19AP-579                                                                                     4

       {¶ 9} On April 2, 2019, appellant, pro se, filed in the trial court the motion that is
the subject of the present appeal. In this filing, captioned as "Motion to Vacate Void Plea
Agreement," appellant claimed that his plea agreement was void because the trial court
failed to advise him at the plea hearing that he would be (1) sentenced to consecutive prison
terms on the rape counts, (2) classified as a Tier III sex offender, and (3) subject to five
years' mandatory post-release control. In a decision and entry issued on August 1, 2019,
the trial court, construing appellant's motion as a Crim.R. 32.1 motion to withdraw his
guilty plea, denied said motion without holding a hearing. Specifically, the court found that
appellant's motion was barred by res judicata, was untimely, and failed to establish
manifest injustice.1
       {¶ 10} Appellant appeals and advances the following nine assignments of error for
our review:
               [I]. The trial erred in construing Davic's Motion to Vacate
               Void Plea Agreement as a motion to withdraw his plea, and
               denying the motion on that basis, in violation of his Due
               Process protections under the Fifth and Fourteenth
               Amendments to the U.S. Constitution and Article I, Section §
               10 of the Ohio Constitution.

               [II]. Where the trial court failed to inform Davic that the four
               counts of rape to which he would plead guilty carried
               mandatory consecutive sentences pursuant to R.C.
               2971.03(E), his plea was not entered knowingly, intelligently,
               and voluntarily, which violated his Due Process protections
               under the Fifth and Fourteenth Amendments to the U.S.
               Constitution and Article I, Section § 10 of the Ohio
               Constitution.

               [III]. Where the trial court failed to inform Davic that one of
               the consequences of his pleading guilty would be lifetime
               registration as a Tier III sex offender, his plea was not entered
               knowingly, intelligently, and voluntarily, which violated his
               Due Process protections under the Fifth and Fourteenth
               Amendments to the U.S. Constitution and Article I, Section
               § 10 of the Ohio Constitution.

               [IV]. Where the trial court failed to personally inform Davic
               that one of the consequences of his pleading guilty would be a

1 In the same decision and entry, the trial court also denied appellant's April 11, 2019 motion for
resentencing. Appellant has not asserted error in that denial.
No. 19AP-579                                                                               5

              mandatory five-year term of post-release control, his plea was
              not entered knowingly, intelligently, and voluntarily, which
              violated his Due Process protections under the Fifth and
              Fourteenth Amendments to the U.S. Constitution and Article
              I, Section § 10 of the Ohio Constitution.

              [V]. The trial court erred in finding Davic's guilty plea to be
              voidable, not void, violating Davic's Due Process protections
              under the Fifth and Fourteenth Amendments to the U.S.
              Constitution and Article I, Section § 10 of the Ohio
              Constitution.

              [VI]. Davic's plea agreement did not constitute a valid,
              enforceable contract, in violation of his Due Process
              protections under the Fifth and Fourteenth Amendments to
              the U.S. Constitution and Article I, Section § 10 of the Ohio
              Constitution.

              [VII]. The trial court erred in using res judicata to deny
              Davic's Motion to Vacate Void Plea Agreement, violating his
              Due Process protections under the Fifth and Fourteenth
              Amendments to the U.S. Constitution and Article I, Section
              § 10 of the Ohio Constitution.

              [VIII]. Davic received ineffective assistance of trial counsel in
              violation of the Sixth Amendment to the U.S. Constitution and
              Article I, Section § 10 of the Ohio Constitution.

              [IX]. The trial court erred in dismissing Davic's Motion to
              Vacate Void Plea Agreement without first holding an
              evidentiary hearing, violating his Due Process protections
              under the Fourteenth Amendment to the U.S. Constitution
              and Article I, Section § 10 of the Ohio Constitution.

       {¶ 11} Appellant's first assignment of error contends that the trial court erred in
construing his "Motion to Vacate Void Plea Agreement" as a Crim.R. 32.1 motion to
withdraw a guilty plea. However, appellant asserts in his reply brief that he has withdrawn
this assignment of error. Accordingly, we need not address it.
       {¶ 12} Appellant having acknowledged the trial court's proper characterization of
his motion as a Crim.R. 32.1 motion to withdraw a guilty plea, we set forth the applicable
standard of review. Crim.R. 32.1 permits a motion to withdraw a guilty plea " 'only before
sentence is imposed; but to correct manifest injustice the court after sentence may set aside
the judgment of conviction and permit the defendant to withdraw his or her plea.' " State
No. 19AP-579                                                                                 6

v. Lowe, 10th Dist. No. 14AP-481, 2015-Ohio-382, ¶ 6, quoting State v. Williams, 10th Dist.
No. 03AP-1214, 2004-Ohio-6123, ¶ 5. " 'Manifest injustice relates to some fundamental
flaw in the proceedings which result[s] in a miscarriage of justice or is inconsistent with the
demands of due process.' " Id. at ¶ 6, quoting Williams at ¶ 5. Under the manifest injustice
standard, a post-sentence motion to withdraw a guilty plea is available only in
extraordinary circumstances. State v. Honaker, 10th Dist. No. 04AP-146, 2004-Ohio-
6256, ¶ 7, citing State v. Smith, 49 Ohio St.2d 261, 264 (1977).
       {¶ 13} A Crim.R. 32.1 motion is generally addressed to the sound discretion of the
trial court. Lowe at ¶ 7, citing Smith at paragraph two of the syllabus. Therefore, "an
appellate court will ordinarily not reverse a trial court's denial of a motion to withdraw a
guilty plea absent an abuse of discretion." Id., citing State v. Totten, 10th Dist. No. 05AP-
278, 2005-Ohio-6210, ¶ 5.
       {¶ 14} However, an appellate court reviews questions of law, including whether a
trial court has subject-matter jurisdiction to consider a motion to withdraw a guilty plea,
under a de novo standard. State v. West, 10th Dist. No. 15AP-858, 2016-Ohio-7864, ¶ 23.
Moreover, an appellate court may sua sponte review a trial court's jurisdiction to entertain
a motion to withdraw a plea. State v. Vild, 8th Dist. No. 87742, 2007-Ohio-987, ¶ 12.
       {¶ 15} Appellant's second through ninth assignments of error are interrelated and
will be considered together. In them, appellant asserts that the trial court committed
various errors related to the denial of his motion to withdraw his guilty plea. For the
following reasons, we conclude that the trial court lacked subject-matter jurisdiction to
consider appellant's motion.
       {¶ 16} The Supreme Court of Ohio has determined that "Crim.R. 32.1 does not vest
jurisdiction in the trial court to maintain and determine a motion to withdraw [a] guilty
plea subsequent to an appeal and an affirmance by the appellate court." State ex. rel.
Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio St.2d 94, 97 (1978).
Intermediate appellate courts, including this court, have applied Special Prosecutors to
conclude that a trial court is without jurisdiction to consider a motion to withdraw a guilty
plea on manifest injustice grounds when an appellant's direct appeal of his or her conviction
has been affirmed. See State v. Enyart, 10th Dist. No. 17AP-507, 2018-Ohio-1071, ¶ 13-16
(citing cases).
No. 19AP-579                                                                                 7

       {¶ 17} In his reply brief, appellant acknowledges Special Prosecutors, but argues
that it does not apply to his case. First, appellant contends that this court's decision in
Davic I (his direct appeal) was a "nullity," as we lacked jurisdiction to consider that appeal.
(Appellant's Reply Brief at 6.) As noted above, this court in Davic IV rejected appellant's
jurisdictional argument, finding no merit to his contentions that our decisions in Davic I,
II, and III were legally invalid. Id. at ¶ 16.
       {¶ 18} Moreover, the premise underlying appellant's jurisdictional argument, i.e.,
that his guilty plea was void because the trial court failed to comply with the Crim.R.
11(C)(2)(a) requirements for accepting that plea, is inapposite. In State v. Harper, __ Ohio
St.3d __, 2020-Ohio-2913, the Supreme Court of Ohio recalibrated the voidness doctrine,
holding that voidness arises only when a trial court lacks jurisdiction over the subject-
matter of the case or personal jurisdiction over the accused. Id. at ¶ 42. Here, appellant
was properly indicted for crimes committed in Franklin County. Because the Franklin
County Court of Common Pleas had personal and subject-matter jurisdiction over
appellant's plea and sentencing proceedings, the Supreme Court's holding in Harper
establishes that appellant's convictions, entered pursuant to his guilty plea, were not void.
       {¶ 19} Secondly, appellant claims that the holding in Special Prosecutors "was
overturned, or at least amended, in State v. Davis, 131 Ohio St. 3d 1 (2011)." (Appellant's
Reply Brief at 7.) In State v. Davis, 131 Ohio St.3d 1 (2011), the Supreme Court of Ohio
stated that "the holding in Special Prosecutors does not bar the trial court's jurisdiction
over posttrial motions permitted by the Ohio Rules of Criminal Procedure. These motions
provide a safety net for defendants who have reasonable grounds to challenge their
convictions and sentences." Id. at ¶ 37. Appellant seizes upon this language in arguing,
without citation to any authority, that "there is no reason the holding would not apply
equally to a Crim.R. 32.1 motion to withdraw (or vacate) a guilty plea. Both are 'posttrial
motions permitted by the Ohio Rules of Criminal Procedure.' " (Appellant's Reply Brief at
7.)
       {¶ 20} As appellant acknowledges, Davis involved a post-trial, post-appeal motion
for a new trial under Crim.R. 33 based upon newly discovered evidence and not a Crim.R.
32.1 motion to withdraw a guilty plea. Further, the characterization of a Crim.R. 32.1
motion as a "posttrial motion" for purposes of Davis was considered in State v. Dixon, 2d
No. 19AP-579                                                                                   8

Dist. No. 2017-CA-80, 2019-Ohio-1385. There, the court noted that "Davis's impact on a
trial court's jurisdiction over a post-sentence, post-appeal plea-withdrawal motion is
subject to debate given that such a motion is not a 'posttrial motion' (because there is no
'trial' on a plea) and Special Prosecutors suggests a trial court lacks jurisdiction over a post-
appeal plea-withdrawal motion." Id. at ¶ 14, fn. 2.
       {¶ 21} We further note that the Supreme Court of Ohio decided Davis prior to our
decision in Enyart, wherein, as previously mentioned, we applied Special Prosecutors in
concluding that a trial court lacks jurisdiction to consider a Crim.R. 32.1 motion to
withdraw a guilty plea on manifest injustice grounds following affirmance of a conviction
on direct appeal. Enyart, 10th Dist. No. 17AP-507, 2018-Ohio-1071, ¶ 13-16. Although this
court undoubtedly was aware of Davis when it decided Enyart, we did not apply the
language cited by appellant to encompass a Crim.R. 32.1 motion to withdraw a guilty plea.
       {¶ 22} Given the discussion in Dixon, the Enyart court's reliance on Special
Prosecutors and failure to extend Davis to Crim.R. 32.1 motions to withdraw a guilty pleas,
and appellant's failure to provide this court with definitive authority extending Davis to
such motions, we decline appellant's invitation to do so here.
       {¶ 23} As mentioned above, this court affirmed appellant's conviction and sentence
on direct appeal. Davic I. In light of the decision of the Supreme Court in Special
Prosecutors and the decision of this court in Enyart, the trial court did not have jurisdiction
over appellant's motion to withdraw his guilty plea because this court previously affirmed
appellant's conviction and sentence based on that plea.
       {¶ 24} For the foregoing reasons, we find that the trial court did not err in denying
appellant's motion to withdraw his guilty plea, albeit for reasons different than those
articulated by the trial court. Appellant's second through ninth assignments of error are
overruled.
       {¶ 25} Appellant's first assignment of error having been withdrawn, and his second
through ninth assignments of error having been overruled, we hereby affirm the judgment
of the Franklin County Court of Common Pleas.
                                                                           Judgment affirmed.

                         BROWN and BEATTY BLUNT, JJ., concur.